Citation Nr: 1105184	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for left ankle 
disability.

2.	Entitlement to service connection for right ankle and/or leg 
disability, secondary to service connected left ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to 
September 1972.

These matters come before the Board of Veterans' Appeals (Board) 
from February and May 2008 rating decisions from the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing was prepared and associated with the claims file.

The issue of service connection for right ankle and/or leg 
disability, secondary to service connected left ankle disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left ankle disability is manifested by no more than 
a moderate limitation of motion with subjective complaints of 
pain, instability, and weakness.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In November 2007, the RO sent a letter to the Veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter also provided notice of the disability 
rating and effective date regulations, in accord with 
Dingess/Hartman.  No prejudice has been alleged, and none is 
apparent from the record.  Therefore, the duty to notify was met.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical treatment records and providing VA examinations, which 
will be detailed below.  Consequently, the duty to notify and 
assist has been met.

Initial Increased Rating

For historical purposes, the Veteran submitted his original claim 
for service connection for a left ankle disability in August 
2005.  In November 2005, the RO denied the Veteran's claim for 
lack of evidence of a permanent residual or chronic disability.  
The Veteran timely appealed in May 2006.  Subsequently, in 
September 2006, a Decision Review Officer granted the Veteran's 
claim at 10 percent disability, effective August 19, 2005.  One 
of the currently appealed decisions, dated in February 2008, 
continued the 10 percent disability evaluation.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). However, the current level of disability is of 
primary concern in a claim for an increased rating; and the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. Part 4, § 4.40 (2010).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

Ankle disabilities are rated under Diagnostic Code 5270 to 5274.  
The Veteran's service connected left ankle disability was 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides for a maximum rating of 20 percent for 
marked limitation of ankle motion; a 10 percent rating is 
applicable for a moderate limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The words "moderate," and 
"marked" as used in various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2010).

In evaluating range of motion values for the ankle, the Board 
notes that the normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).

In October 2007, the Veteran was examined by a private physician, 
Dr. J. F. Smith.  An MRI of the Veteran's left ankle revealed 
"subtle, 5 mm focus of abnormal marrow signal at the anterior 
aspect of the lateral talar dome.  This may be residual from an 
old injury or osteochondritis dissections.  No osteochondral 
fragment.  Very small ankle joint effusion.  Partial tear of the 
anterior talofibular ligament, manifested by focal thinning and 
increased signal intensity near the talus.  No full thickness 
tear.  The calcaneofibular ligament is not well demonstrated, 
indicating it is small or chronically torn.  No soft tissue edema 
in this region, and therefore an acute tear is not suspected."  
See Dr. J. F. Smith private treatment records, dated October 
2007.

The Veteran underwent a VA examination in December 2007.  There 
were no symptoms or incapacitating episodes of arthritis in his 
ankle.  The Veteran stated he was able to stand for more than one 
hour but less than three and he was able to walk one to three 
miles.  He reported symptoms of giving way, stiffness, weakness, 
and flare ups.  The Veteran stated the flare ups were mild 
occurring every two or three weeks.  There was no reported 
instability, pain, dislocation or sublocation, locking episodes, 
effusion, or inflammation.  The Veteran reported he was able to 
run and walk but that if he "walks on a crack in the sidewalk or 
uneven terrain, he falls down."  This would occur once or twice 
a month to approximately once every one to two months.  He has 
described his symptoms as daily numbness on the lateral portion 
of his ankle.  He is cautious about his ankle condition but his 
able to walk, run, and play basketball.  See VA examination, 
dated December 2007.

A physical examination revealed a normal gait, no evidence of 
abnormal weight bearing.  The range of motion of the left ankle 
was dorsiflexion at 20 degrees, plantar flexion at 45 degrees, 
negative varus or valgus angulation, and there was no pain on 
active or passive range of motion.  There was no additional 
limitation of motion of repetitive use of joint pain due to pain, 
fatigue, instability, weakness, incoordination or lack of 
endurance.  There was no evidence of inflammatory arthritis, 
effusion or swelling of the lateral portion of the left ankle, 
but there was guarding of movement.  Id. 


In January 2008, the Veteran was treated by a private doctor, Dr. 
P. M. Cimino, where he reported he had an accident while 
descending stairs resulting in a fall.  The Veteran reported 
having chronic instability in his left ankle.  A x-ray of the 
left ankle were "unremarkable" and an examination showed no 
unusual findings.  See Dr. P. M. Cimino private treatment 
records, dated January 2008.

In a March 2008 VA examination, the Veteran reported continued 
instability, pain, stiffness, and weakness in his left ankle.  
There were no reported episodes of dislocation or subluxation, 
locking episodes, or effusion.  The Veteran described moderate 
flare ups every one to two weeks for a duration of one week.  The 
Veteran also described limitation of motion due to pain, 
swelling, twinge and numbness.  The Veteran uses assistive aids, 
intermittent but frequent, for walking.  There were no symptoms 
of arthritis or incapacitating episodes as a result of arthritis.  
He stated he is unable to stand for more than a few minutes or 
walk for more than a few yards.  The Veteran described moderate 
flare ups occurring weekly.  The Veteran reported increased 
sprain and pain frequencies and was concerned he could not 
predict when his ankle will "go out."  See VA examination, 
dated March 8, 2008.

In the same month, the Veteran was examined by a second VA 
examiner to determine whether his right ankle disability was 
related to his left ankle disability.  At this examination, the 
Veteran had a "non-antalgic gait with no evidence of left ankle 
instability... left ankle is without effusion, edema, ecchymosis.  
There are no specific areas of tenderness to palpation... plantar 
flexion to 45 degrees, dorsiflexion to 20 degrees, and again, no 
evidence of instability on examination including anterior drawer, 
posterior drawer, and provocative maneuvers to elicit pain and 
instability."  See VA examination, dated March 15, 2008.

A physical examination revealed antalgic, poor propulsion gait.  
There was no evidence of abnormal weight bearing.  The range of 
motion was 20 degrees dorsiflexion, plantar flexion at 40 degrees 
with no pain on active or passive motion for both.  The Veteran 
had tenderness at his talofibular aspect of his tendons, negative 
varus or valgus angulation.  There was no additional limitation 
of motion of repetitive use of joint due to pain, fatigue, 
weakness, incoordination or lack of endurance.  There was no 
instability or weakness of the left ankle.  A x-ray revealed a 
"[n]ormal left ankle."  Id. 

Taking into consideration the evidence of record, the Board finds 
that the Veteran's service-connected left ankle disability is 
most appropriately rated as 10 percent disabling pursuant to 
Diagnostic Code 5271.  Although the ankle may be manifested by 
some limitation of motion, the evidence mostly shows that the 
Veteran had normal dorsiflexion and plantar flexion range of 
motion, no limitation of range of motion upon repetition, minimal 
to no signs of pain upon manipulation of the ankle, good 
strength, and no swelling or discoloration.  These findings are 
more consistent with a moderate degree of limitation of motion 
and are not consistent with "marked" limitation of motion of the 
ankle.    

The Board concludes that the evidence of limited to normal range 
of motion and normal strength of the left ankle is more 
appropriately within the definition of "moderate" limitation.  
See 38 C.F.R. § 4.7 (2010).  Therefore, the Veteran's service-
connected left ankle disability does not warrant an increased 
disability rating under Diagnostic Code 5271.  

The Board has also considered whether there is any other 
applicable diagnostic code which would give the Veteran an 
evaluation higher than 10 percent, but found that there is not.  
DC 5270 is not for application because there is no evidence of 
record that the Veteran has ankylosis.  DC 5272 is not for 
application because there is no evidence of record of ankylosis 
of the subastragal or tarsal joint.  DC 5273 is not for 
application because there is no evidence of malunion of the os 
calcis or astragulus.  DC 5274 is not applicable because there is 
no evidence of astraglectomy.

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's left ankle based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the Court's holding in DeLuca.  However, the objective 
clinical findings of record do not reflect impairment due to any 
service-connected residuals that warrant a higher rating.  The 
December 2007 and March 2008 VA examination reports clearly note 
there was no change in range of motion due to pain, fatigue, 
weakness, and coordination.  At the examinations the Veteran 
himself reported that he had no significant impairment and was 
able to walk and run.  In addition, while he described flare-ups, 
these flare-ups and mild pain were not noted to cause additional 
loss of function, to include additional limitation of motion.  
Thus, a higher rating based on painful motion is not warranted.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995). 

In sum, the preponderance of the probative evidence of record 
indicates that the Veteran's disability picture more nearly 
approximates a 10 percent rating during the entire period of 
appeal.  An increased rating is therefore not warranted.  
Moreover, the evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Additionally, in an exceptional case, a higher initial evaluation 
is available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in this 
decision.  The Veteran does not allege, and the medical evidence 
does not establish, that any of these disabilities, alone, causes 
marked interference with the Veteran's employment, or 
necessitates frequent periods of hospitalization.  In light of 
the foregoing, the Board finds that the Veteran's claims for 
higher initial evaluations do not present such exceptional or 
unusual disability pictures as to apply the extraschedular 
standards.  The Board is therefore not required to remand any of 
these claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for a left ankle 
disability is denied.


REMAND

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for disability shown to be proximately due to, or the 
result of, a service connected disorder, or for the degree of 
additional disability resulting from aggravation of a non service 
connected disorder by a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Veteran alleges that he is entitled to service connection for 
the right ankle and/or leg disability, secondary to the service 
connected left ankle disability.

The Veteran testified at the June 2010 Board hearing that his 
service connected left ankle causes him to unpredictably fall 
causing injury to his right ankle and leg.  In addition, as a 
result of his service connected left ankle he has applied 
increased weight and pressure on his right ankle and leg.  See 
Board hearing, dated June 2010.

According to the evidence of record, in January 2008 the Veteran 
was treated by Dr. P. M. Cimino for a distal right tibial/fibular 
fracture after falling in his home.  X-rays of the right ankle 
revealed the Veteran "has clearly lost alignment from the time 
of surgery.  He has varus alignment.  The ankle joint remains 
quite good."  See Dr. Cimino private treatment records, dated 
January 2008.

In March 2008, upon examination and review of the evidence of 
record, a VA examiner stated it could not be determined whether 
the Veteran's right ankle/leg condition was related to his left 
ankle condition.  The VA examiner explained: 

 "[the Veteran's] [left] ankle MRI report illicit 
reasoning only for chronic strains and nothing 
acute.  Additionally the new records from Dr. 
Cimino do not state anywhere of his fall due 
solely to his [left] ankle condition.  Hence, this 
examiner then questions the nature of his falls 
and whether it be due to his alcoholism and/or 
compliance of his ankle conditions.  His 
compliance is in question as he is a chronic 
alcoholic and smoker, yet he is conditioning to 
smoke after his rod placement in his [right] ankle 
and he is not using his crutches, walking with 
full weight bearing on his own accord, and he is 
[driving] with a short leg case on his leg!  He 
originally told this examiner that he [could not] 
drive, yet, later confessed that he drove himself 
to his visit today... No where in the records he 
submitted did it state that he fell due to his 
[left] ankle condition."  

The VA examiner concluded additional information was needed to 
formulate an opinion.  Therefore, a specialist opinion was 
requested.  See VA examination, dated March 8, 2008.

Subsequently, following the March 2008 examination, an additional 
opinion was rendered by a VA orthopedist the same month, who upon 
physical examination and review of the medical evidence, opined:

"the [Veteran] has very little in the way of 
residual symptoms of his initial service-connected 
left ankle sprain, including no current indication 
of instability of the left ankle and very weak MRI 
evidence of current ankle issues.  Further, it is 
the opinion of this examiner that the [V]eteran's 
right ankle and leg issues are not a result of his 
service-connected left ankle sprain.  The 
[V]eteran has no clinical evidence of instability 
to suggest that his left ankle as, at the time or 
is currently, a cause of other musculoskeletal 
issues."  See VA examination, dated March 15, 
2008.

In January 2009, another VA opinion was rendered after a review 
of the medical evidence that: 

"the initial opinion stands as valid and 
reasonable.  Even though records were obtained 
from Midlands and [the Veteran] reported his 
[left] ankle gave out... [the March 15, 2008] 
examination, MRI reports, gait, and compliance 
issues, it is less likely as not (less than 50/50 
probability) that the [V]eteran's [right] ankle 
[fracture] is caused by his [service connected] 
[left] ankle sprain.  There are more contributing 
factors regarding his fall such as his tall 
lengthy body stature (73 inches), eye issues 
(cataract and presbyopia), alcohol dependence 
issues, compliance and safety issues as seen in 
notes from Midlands by Dr. Cimino and driving to 
the exam with a case on his [right] ankle (driving 
foot) with no assistive walking devices."  See VA 
opinion, dated January 2009.

However, in September 2009, Dr. Cimino submitted a letter stating 
that the Veteran injured his right ankle in January 2008 and that 
the Veteran reported his injury was "secondary to an instability 
episode that occurred to his left ankle."  In an examination, x-
rays showed the Veteran's right ankle had complete healing at the 
fracture site.  The Veteran had full range of motion and no 
evidence of swelling or tenderness.  Dr. Cimino opined that 
"[b]ased on the history after the original injury it does appear 
that the accident to the right ankle is at least as likely as not 
to be attributed to the previous left ankle instability pattern.  
An ankle give-way can lead to a traumatic event such as a fall 
and the resulting right ankle fracture."  See Dr. P. M. Cimino 
letter, dated September 2009. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

Based on the contradictory nexus opinions and the Veteran's 
testimony statements, the Board finds that further development is 
necessary before a final determination is made.  Therefore, the 
Veteran should be afforded a VA examination to determine clarify 
the diagnosis and the etiology of the condition.  38 C.F.R. § 
3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	The AMC should schedule the Veteran for an 
examination with an examiner with the 
appropriate expertise to ascertain the 
extent, nature, and etiology of his 
asserted right ankle disability.  The 
examiner should clearly identify if the 
Veteran currently has a right ankle 
disorder.  If the Veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the disorder found on 
examination was incurred in or aggravated 
by his service connected left ankle 
disability.  In offering this assessment, 
the examiner must discuss the prior 
medical evidence in detail and reconcile 
any contradictory evidence, namely Dr. P. 
M. Cimino's September 2009 opinion and the 
January 2009 VA opinion, the VA 
examination of March 8, 2008, and VA 
examination and opinion of March 15, 2008.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All appropriate tests or studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  A 
complete rationale for any opinion 
expressed must be included in the 
examination reports.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


